Luke, J.
1. Where in a forthcoming bond, executed, and delivered in a claim ease, it is provided that the principal and the sureties acknowledge themselves jointly and severally bound unto the levying officer, “in the sum of one hundred dollars, subject to the following conditions: if the said claimant shall deliver the property described in the foregoing affidavit, at the time and place of sale, then this bond to be void,” etc., the plaintiff in fl. fa., upon a breach of the .bond by the principal, can recover no more than the amount named in the bond, together with interest, even though the proof show that the property is of greater value than the sum' named in the bond and Of less value than the amount due on the fi. fa. Westbrook v. Moore, 59 Ga. 204; Jones v. Fayette Fertilizer Co., 141 Ga. 32 (80 S. E. 306).
2. The court did not err in granting a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.